Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 1 of 16. PageID #: 7
                           EXHIBIT A                                      1
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 2 of 16. PageID #: 8
                           EXHIBIT A                                      2
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 3 of 16. PageID #: 9
                           EXHIBIT A                                      3
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 4 of 16. PageID #: 10
                            EXHIBIT A                                      4
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 5 of 16. PageID #: 11
                            EXHIBIT A                                      5
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 6 of 16. PageID #: 12
                            EXHIBIT A                                      6
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 7 of 16. PageID #: 13
                            EXHIBIT A                                      7
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 8 of 16. PageID #: 14
                            EXHIBIT A                                      8
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 9 of 16. PageID #: 15
                            EXHIBIT A                                      9
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 10 of 16. PageID #: 16
                             EXHIBIT A                                    10
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 11 of 16. PageID #: 17
                             EXHIBIT A                                    11
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 12 of 16. PageID #: 18
                             EXHIBIT A                                    12
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 13 of 16. PageID #: 19
                             EXHIBIT A                                    13
Case: 1:21-cv-00572-DAP Doc #: 1-1 Filed: 03/11/21 14 of 16. PageID #: 20
                             EXHIBIT A                                    14
3/8/2021      Case: 1:21-cv-00572-DAP DocCase  #: 1-1
                                                  DetailsFiled:    03/11/21
                                                          - CourtView            15 of 16. PageID #: 21
                                                                      Justice Solutions
                                                EXHIBIT         A
 2021 CV 0061 WILLIAMS INDIVIDUALLY, ERNESTINE R VS CLERAC LLC PSN                                      15

  Case Type:
  CIVIL
  Case Status:
  OPEN
  File Date
  02/04/2021
  DCM Track:

  Action:
  OTHER TORTS
  Status Date:
  02/04/2021
  Case Judge:
  NAUMOFF, JUDGE PHILLIP S
  Next Event:
  05/03/2021


  All Information   Party   Docket   Event   Disposition   Financial   Service Records


    Docket Information
    Date                       Docket Text                                                                                    Amount Owed
    02/04/2021                 DEPOSIT Receipt: 404015 Date: 02/05/2021                                                            $133.00
    02/04/2021                 HOUSE BILL FEE-CIVIL Receipt: 404015 Date: 02/05/2021                                                $26.00
    02/04/2021                 CLERK'S COMPUTER FEE-GEN DIV Receipt: 404015 Date: 02/05/2021                                        $20.00
    02/04/2021                 COURT'S COMPUTER FEE Receipt: 404015 Date: 02/05/2021                                                 $6.00
    02/04/2021                 CLERKS FEES Receipt: 404015 Date: 02/05/2021                                                         $25.00
    02/04/2021                 SPECIAL PROJECT FEE-CIVIL Receipt: 404015 Date: 02/05/2021                                           $70.00
    02/04/2021                 MEDIATION AND PROJECTS FUND Receipt: 404015 Date: 02/05/2021                                         $20.00
    02/04/2021                 OTHER TORTS
    02/04/2021                 DEPOSIT FOR JURY DEMAND                                                                             $400.00
                               Attorney: PATMON III, WILLIAM W (62204) Receipt: 404015 Date: 02/05/2021
    02/04/2021                 COMPLAINT W/ JURY DEMAND FILED                                                                        $8.00
                               Attorney: PATMON III, WILLIAM W (62204)
                               SCANNED 2/5/2021 JAH
    02/05/2021                 SUMMONS CERTIFIED MAIL -                                                                              $2.00
                               SCANNED 2/5/2021 JAH



    02/05/2021                 Issue Date: 02/05/2021                                                                               $30.00
                               Service: SUMMONS CERTIFIED MAIL -
                               Method: CERTIFIED MAIL
                               Cost Per: $10.00


                                 CLERAC LLC
                                 DBA ENTERPRISE RENT A CAR
                                 C/O S/A CT CORPORATION SYSTEM
                                 4400 EASTON COMMONS WAY SUITE 125
                                 COLUMBUS, OH 43219
                                 Tracking No: 9414726699042158563425


                                 EAN HOLDINGS LLC
                                 DBA ENTERPRISE RENT A CAR
                                 C/O S/A CT CORPORATION SYSTEM
                                 4400 EASTON COMMONS WAY SUITE 125
                                 COLUMBUS, OH 43219
                                 Tracking No: 9414726699042158563432


                                 ENTERPRISE HOLDINGS INC
                                 GENERAL MANAGER OR COUNSEL
                                 600 CORPORATE PARK DRIVE
                                 ST LOUIS, MO 63105
                                 Tracking No: 9414726699042158563449

    02/11/2021                 HEARING SCHEDULED:
                               Event: INITIAL SCHEDULING CONFERENCE
                               Date: 05/03/2021 Time: 10:30 am
                               Judge: CLARK, ANDREA J Location: COURTROOM 3
    02/11/2021                 HEARING SCHEDULED/ORDER FILED                                                                         $2.00
                               SCANNED 02/12/21 BPD
    02/12/2021                 POSTAGE FEE                                                                                           $7.50
                               ISAAC TEKIE
                               WILLIAM PATMON III
                               CLERAC LLC
                               ENTERPRISE HOLDINGS INC
                               EAN HOLDING LLC
    02/22/2021                 SUCCESSFUL SERVICE
                               Method : CERTIFIED MAIL
                               Issued : 02/05/2021
                               Service : SUMMONS CERTIFIED MAIL -
                               Served : 02/17/2021
                               Return : 02/22/2021
                               on     : CLERAC LLC
                               Signed By : DANIEL D KELLEY
                               Reason : SUCCESSFUL SERVICE
                               Comment : SCANNED 02/23/21 BPD
                               Tracking #: 9414726699042158563425
    02/22/2021                 SUCCESSFUL SERVICE
                               Method : CERTIFIED MAIL
                               Issued : 02/05/2021
                               Service : SUMMONS CERTIFIED MAIL -
                               Served : 02/17/2021
                               Return : 02/22/2021
                               on     : EAN HOLDINGS LLC
                               Signed By : DANIEL D KELLEY
                               Reason : SUCCESSFUL SERVICE
                               Comment : SCANNED 02/23/21 BPD
                               Tracking #: 9414726699042158563432




https://eservices.richlandcountycpcourt.org/eservices/searchresults.page?x=p0SCDCuGfSEgDOBi3dR5qCJ7jhVEIUJdnuhmx6I---Tn6mnL7cio8YOG8…        1/2
3/8/2021         Case: 1:21-cv-00572-DAP DocCase
                                             #: 1-1
                                                 DetailsFiled:    03/11/21
                                                         - CourtView            16 of 16. PageID #: 22
                                                                     Justice Solutions
                                              EXHIBIT A                                                16




https://eservices.richlandcountycpcourt.org/eservices/searchresults.page?x=p0SCDCuGfSEgDOBi3dR5qCJ7jhVEIUJdnuhmx6I---Tn6mnL7cio8YOG8…   2/2
